Citation Nr: 1307107	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In September 2011, a Board video conference hearing was held before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the Veteran's claims file.  In December 2011, the case was remanded for additional development.

In its December 2011 decision, the Board also denied a rating in excess of 30 percent for sarcoidosis, and denied entitlement to service connection for the following disabilities: posttraumatic arthritis, left knee; right knee disorder; left ankle disorder; carpal tunnel syndrome, bilateral, upper extremities; residuals of frostbite, bilateral, upper extremities; back disorder; and lung cancer.  Accordingly, these eight issues are no longer on appeal.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran was notified by a February 2013 letter that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In February 2013, he responded that he desired a hearing before a Veterans Law Judge via video conference at his local RO.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Board video conference hearing before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

